               Case 3:19-cr-00280-RS Document 266 Filed 03/18/21 Page 1 of 2




 1 MARTIN ANTONIO SABELLI - SBN 164772
     Law Offices of MARTIN SABELLI
 2 740 Noe Street
     San Francisco, CA 94114-2923
 3 (415) 298-8435
     msabelli@sabellilaw.com
 4

 5
     Attorneys for defendants Elmer Rodriguez

 6
                            IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
 8

 9 UNITED STATES OF AMERICA,                            Case No. CR-19-0280-RS (TSH)

10           Plaintiff,                                 RODRIGUEZ SUPPLEMENTAL
                                                        BRIEF ISO JOINT DEFENSE
11                                                      MOTION FOR DISCLOSURE OF THE
     vs.                                                OPINIONS, BASES, AND
12                                                      METHODOLOGY OF
                                                        GOVERNMENT’S “GANG EXPERTS”
13 ROGELIO BELLOSO ALEMAN, et al.,                      UNDER RULE 16(a)(1)(G) AND U.S. v.
                                                        W.R. GRACE
14           Defendants.
                                                        Honorable Thomas S. Hixson
15

16

17           Elmer Rodriguez submits this Supplemental Brief in support of the pending Joint Defense
     Motion for Disclosure of the Opinions, Bases, and Methodology of Government’s “Gang
18
     Experts” Under Rule 16(A)(1)(G) and U.S. v. W.R. Grace. (Docket 217). He does so to convey a
19
     simple point related to the Government’s claim that it might elect not to use a law enforcement
20
     officer/“gang expert” at trial.
21
             Mr. Rodriguez understands that the Government may elect to proceed by direct proof, as
22
     the Sixth Amendment requires, rather than trial by opinion regarding any factual issue.
23
     However, counsel direct the Court to the “Introductory Allegations” of the Superseding
24
     Indictment (Docket 44) and, more specifically, to paragraphs 1 through 4 which allege facts
25 regarding the Government’s view of the national and international aspects of an uncharged

26

27
           RODRIGUEZ SUPPLEMENTAL BRIEF RE JOINT DEFENSE MOTION FOR DISCLOSURE OF THE OPINIONS, BASES, AND
28              METHODOLOGY OF GOVERNMENT’S “GANG EXPERTS” UNDER RULE 16(a)(1)(G) AND U.S. v. W.R. GRACE
                                                          -1-
                  Case 3:19-cr-00280-RS Document 266 Filed 03/18/21 Page 2 of 2




 1 enterprise. 1 The allegations contained in these paragraphs, if admissible, 2 would not be subject

 2 to proof by a cooperator given their national and international dimensions. Therefore, the

 3 Government should, for the sake of good cricket, either embrace or disown these allegations as

 4 proof in this case so that this Court can evaluate the pending defense motion.

 5           Undersigned counsel also joins in the Memorandum which will be filed by Mr. Romero-

 6 Bonilla regarding District Judge Edward M. Chen’s decision to set “enterprise expert”

 7 disclosure deadlines before setting a trial date in United States v. Nelson, 17CR533.

 8 Undersigned counsel litigated those issues, with his co-counsel John Philipsborn, in Nelson and

 9 can affirm that District Judge Chen imposed these deadlines untethered to a trial date and, in

10 fact, required various waves of supplemental disclosures by the Government to comply with

11 Rule 16 even before setting a trial date in July 2020. (Docket 938; Docket 992). In fact, Judge

12 Chen originally set the Daubert hearings for April 2020 well before the trial date was set in July

13 2020. These hearings were eventually delayed to August 2020 due deficiencies in the

14 Government’s disclosures and to the constraints on court appearances related to the pandemic.

15 (Docket 992; Docket 1015).

16
     Dated: March 18, 2021                                          Respectfully Submitted,
17
                                                                             /s/
18                                                                  MARTÍN A. SABELLI
                                                                    Attorney for Elmer Rodriguez
19

20

21

22

23

24

25           1
                 These allegations are incorporated by reference in Count One (the Racketeering Enterprise) at paragraph 27.
             2
               Undersigned counsel submit that these allegations are not admissible given the local nature of the charged RICO
26
     conspiracy.
27
          RODRIGUEZ SUPPLEMENTAL BRIEF RE JOINT DEFENSE MOTION FOR DISCLOSURE OF THE OPINIONS, BASES, AND
28                METHODOLOGY OF GOVERNMENT’S “GANG EXPERTS” UNDER RULE 16(a)(1)(G) AND U.S. v. W.R. GRACE
                                                                   -2-
